DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanna (US Patent Publication 2011/0186135).
Re. claim 14, Hanna discloses an electronic plumbing fixture fitting, comprising: a discharge outlet, the discharge outlet operable to deliver water (121, 122, 123, and 124; see paragraph 0054); 
an electronic valve, the electronic valve operable to permit flow of water through the discharge outlet when the electronic valve is activated and to not permit flow of water through the discharge outlet when the electronic valve is deactivated, the electronic valve operable to control a parameter of water flowing through the discharge outlet (the water subsystem may include one or more analog or digital valves, which may be configured to allow for an electronically controlled mixing of hot and cold water to achieve certain target temperatures [electronic valves typically permit flow of water when activated, do not permit flow of water when deactivated, and also control the temperature / parameter of water]; see paragraph 0054); 
a user input module, the user input module operable to communicate with a user regarding potential values of the parameter of water and a desired value of the parameter of water (control panel 160 is configured to receive user inputs for controlling the shower subsystems [the control panel is a user input module]; see Figure 1; paragraph 0058; the control panel 860 is illustrated with the graphical user interface displaying a temperature therapy control screen 862, including graphical user interface elements related to temperature therapy controls, a temperature profile element 870 [potential values of the parameter of water], a program selection element 871, a time selection element 872, and a transition element 873 [the user input module allows the user to view potential water temperatures and customize the shower with the desired temperature settings]; see Figure 8; paragraph 0115), the user input module including: 
an electronic input device, the electronic input device operable to display to the user the potential values of the parameter and to receive from the user the desired value of the parameter (control panel 160 is configured to receive user inputs for controlling the shower subsystems [the control panel is a user input module. which includes an electronic input device]; see Figure 1; paragraph 0058; the control panel 860 is illustrated with the graphical user interface displaying a temperature therapy control screen 862, including graphical user interface elements related to temperature therapy controls, a temperature profile element 870 [potential values of the parameter of water], a program selection element 871, a time selection element 872, and a transition element 873 [the user input module displays to the user the potential water temperatures and then allows the user customize the shower with the desired temperature settings]; see Figure 8; paragraph 0115); and 
a processor (the system controller 270 generally includes a data interface 271, microcomputer 272 including processor 297, and subsystem circuits 273, 274; see Figure 2; paragraph 0062), the processor operable to communicate with each of the electronic valve and the electronic input device regarding at least one of the potential values of the parameter and the desired value of the parameter (the microcomputer 272 [and the processor] receives signals with user input information from the control panel 260 [electronic input device] and sends command information to the digital valves 280 [electronic valve]; see Figure 2; paragraph 0062; the control panel 860 is illustrated with the graphical user interface displaying a temperature therapy control screen 862, including graphical user interface elements related to temperature therapy controls, a temperature profile element 870 [potential values of the parameter of water], a program selection element 871, a time selection element 872, and a transition element 873 [the processor communicates the potential values of the parameter with the electronic input device and passes the desired values of the parameter to the electronic valves]; see Figure 8; paragraph 0115); 
wherein the electronic input device is operable to display to the user a range of potential values of the parameter and a reference descriptor for at least one of the potential values of the parameter (the control panel 860 is illustrated with the graphical user interface displaying a temperature therapy control screen 862, including graphical user interface elements related to temperature therapy controls, a temperature profile element 870 [which also shows range of potential values of the parameter of water], a program selection element 871, a time selection element 872, and a transition element 873; see Figure 8; paragraph 0115; to recall a saved temperature profile to run, the user presses the program selection element 871, and a list of saved temperature profiles will appear, which may be represented by elements depicting a temperature profile, elements having other designs, a series of alphanumeric characters, or a combination thereof [there are reference descriptors for the saved temperature profiles that also indicate the potential values of the parameter, thus there is a reference descriptor for at least one of the potential values of the parameter]; see Figure 8; paragraph 0116); 
wherein the electronic input device is operable to receive an instruction from the user to deliver water at the desired value of the parameter and to send a signal to the processor indicating the desired value of the parameter (the microcomputer 272 [with the processor] receives signals with user input information from the control panel 260 [electronic input device] and sends command information to the digital valves 280 [electronic valve]; see Figure 2; paragraph 0062; the control panel 860 is illustrated with the graphical user interface displaying a temperature therapy control screen 862, including graphical user interface elements related to temperature therapy controls, a temperature profile element 870, a program selection element 871, a time selection element 872, and a transition element 873 [the processor receives, from the electronic input device, the temperature settings / desired values of the parameter, and then sends them to the electronic valves to control the temperature]; see Figure 8; paragraph 0115); 
wherein the processor is operable to receive the signal from the electronic input device indicating the desired value of the parameter and to send a signal to the electronic valve to control the parameter of water (the microcomputer 272 [with the processor] receives signals with user input information from the control panel 260 [electronic input device] and sends command information to the digital valves 280 [electronic valve]; see Figure 2; paragraph 0062); the control panel 860 is illustrated with the graphical user interface displaying a temperature therapy control screen 862, including graphical user interface elements related to temperature therapy controls, a temperature profile element 870, a program selection element 871, a time selection element 872, and a transition element 873 [the processor receives, from the electronic input device, the temperature settings / desired values of the parameter, and then sends them to the electronic valves to control the temperature]; see Figure 8; paragraph 0115); and  
wherein the electronic valve is operable to receive the signal from the processor to control the parameter of water and to adjust the parameter of water flowing through the discharge outlet (the microcomputer 272 [with the processor] receives signals with user input information from the control panel 260 and sends command information to the digital valves 280 [electronic valve]; see Figure 2; paragraph 0062; the control panel 860 is illustrated with the graphical user interface displaying a temperature therapy control screen 862, including graphical user interface elements related to temperature therapy controls, a temperature profile element 870, a program selection element 871, a time selection element 872, and a transition element 873 [the processor receives, from the electronic input device, the temperature settings / desired values of the parameter, and then sends them to the electronic valves to control the temperature of the water flowing through the shower / discharge outlet]; see Figure 8; paragraph 0115).  
Re. claim 15, Hanna further discloses an electronic plumbing fixture fitting wherein the parameter of water is a temperature of water (the water subsystem may include one or more analog or digital valves, which may be configured to allow for an electronically controlled mixing of hot and cold water to achieve certain target temperatures [temperature is the parameter of water that is controlled]; see paragraph 0054).
Re. claim 16, Hanna further discloses an electronic plumbing fixture fitting wherein the reference descriptor is static (the control panel 860 is illustrated with the graphical user interface displaying a temperature therapy control screen 862, including graphical user interface elements related to temperature therapy controls, a temperature profile element 870, a program selection element 871, a time selection element 872, and a transition element 873; see Figure 8; paragraph 0115; to recall a saved temperature profile to run, the user presses the program selection element 871, and a list of saved temperature profiles will appear, which may be represented by elements depicting a temperature profile, elements having other designs a series of alphanumeric characters, or a combination thereof [there are reference descriptors for the saved temperature profiles, which are static reference descriptors because they are "not determined based on use of the fitting 10 or the faucet 12 or any other fitting or faucet in the home or other environment of the user", see Specification Paragraph 0073]; see Figure 8; paragraph 0116).
Re. claim 19, Hanna further discloses an electronic plumbing fixture fitting wherein the reference descriptor is customizable (an experience module is provided, which allows the user to save and recall a combination of settings for the shower systems and program modules, including save settings regarding temperature, steam, music, temperature therapy, which the user can save and use together under one named experience [the experience name is a customizable reference descriptor, meaning "that measurements are taken in the home or other environment of the user of the fitting 10 or the faucet 12 and the reference descriptor is assigned by the user", see Specification, paragraph 0075]; see paragraph 0130).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanna as applied to claim 14 and further in view of Lobb et al. (US Patent Publication 2014/0142729).
Re. claim 17, Hanna discloses the electronic plumbing fixture fitting, wherein the reference descriptor is static (the control panel 860 is illustrated with the graphical user interface displaying a temperature therapy control screen 862, including graphical user interface elements related to temperature therapy controls, a temperature profile element 870, a program selection element 871, a time selection element 872, and a transition element 873; see Figure 8; paragraph 0115]; to recall a saved temperature profile to run, the user presses the program selection element 871, and a list of saved temperature profiles will appear, which may be represented by elements depicting a temperature profile, elements having other designs, a series of alphanumeric characters, or a combination thereof [there are reference descriptors for the saved temperature profiles, which are static reference descriptors because they are "not determined based on use of the fitting 10 or the faucet 12 or any other fitting or faucet in the home or other environment of the user", see Specification Para. 0073); see Figure
8; paragraph 0116).
Hanna, however, fails to explicitly disclose wherein the reference descriptor is dynamic.
Lobb teaches a smart shower system (Paragraph 0064), wherein the system is dynamic (if it is determined that a person is preparing to shower, the smart system may adjust various shower settings--e.g., water, temperature, pressure, exhaust fan, etc., according to his or her showering habits [the shower system is dynamic, which means it is "determined based on use of the fitting 10 or the faucet 12 and/or another fitting or faucet in the home or other environment of the user", see Specification Para. 0074]; see Paragraph 0064).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Hanna with the teaching of Microsoft for the purpose of making the reference descriptor dynamic and thereby simplifying what may be considered complex and unnatural modes of interfacing with technology (Microsoft; Paragraph 0001).
Allowable Subject Matter
Claims 1-13 are allowed.
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 1 and 7 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a user input module operable to communicate regarding an achievable value of the parameter of water; and wherein the processor is operable to receive the signal from the water sensor indicating the detected value of the parameter and, if the electronic valve is flowing the minimum value of the parameter, the detected value is saved as a lowest achievable value of the parameter, and if the electronic valve is flowing the maximum value of the parameter, the detected value is saved as a highest achievable value of the parameter.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
LaMarche (US Patent Publication No. 2017/0268208), is analogous because it discloses an electronic plumbing fixture fitting, comprising: a discharge outlet, the discharge outlet operable to deliver water; an electronic valve, the electronic valve operable to permit flow of water through the discharge outlet when the electronic valve is activated and to not permit flow of water through the discharge outlet when the electronic valve is deactivated, the electronic valve operable to control a parameter of water flowing through the discharge outlet; a user input module, the user input module operable to communicate with a user regarding a desired value of the parameter of water; a water sensor, the water sensor operable to detect a value of the parameter of water, the processor operable to communicate with each of the electronic valve, the user input module, and the water sensor regarding at least one of the desired value of the parameter. the achievable value of the parameter, and the detected value of the parameter; wherein the processor is operable to send a signal to the electronic valve to activate and flow at least one of a minimum value of the parameter of water and a maximum value of the parameter of water; wherein the electronic valve is operable to receive the signal from the processor and to activate and flow at least one of the minimum value of the parameter and the maximum value of the parameter; wherein the water sensor is operable to detect the value of the parameter and to send a signal to the processor indicating the detected value of the parameter; and wherein the processor is operable to receive the signal indicating the value of the parameter and, the value is saved a lowest achievable value of the parameter, and, the value is saved to a highest achievable value of the parameter; the temperature range can be set manually by the user through the sensor pad.
Beck et al. (US Patent Publication 2018/0291600) discloses an electronic plumbing fixture fitting, comprising: a discharge outlet, the discharge outlet operable to deliver water; an electronic valve, the electronic valve operable to permit flow of water through the discharge outlet when the electronic valve is activated and to not permit flow of water through the discharge outlet when the electronic valve is deactivated, the electronic valve operable to control a parameter of water flowing through the discharge outlet; a user input module, the user input module operable to communicate with a user regarding a desired value of the parameter of water; a water sensor operable to detect a value of the parameter of water; and a processor, the processor operable to communicate with each of the electronic valve, the user input module, and the water sensor regarding at least one of the desired value of the parameter, the achievable value of the parameter, and the detected value of the parameter; wherein the water sensor is operable to detect the value of the parameter and to send a signal to the processor indicating the detected value of the parameter; and wherein the processor is operable to receive the signal from the water sensor indicating the detected value of the parameter.
Song (US Patent Publication 2016/0334807) discloses an electronic plumbing fixture fitting, comprising: a discharge outlet, the discharge outlet operable to deliver water; an electronic valve, the electronic valve operable to permit flow of water through the discharge outlet when the electronic valve is activated and to not permit flow of water through the discharge outlet when the electronic valve is deactivated, the electronic valve operable to control a parameter of water flowing through the discharge outlet; a user input module, the user input module operable to communicate with a user regarding a desired value of the parameter of water; a water sensor, the water sensor operable to detect a value of the parameter of water; and a processor, the processor operable to communicate with each of the electronic valve, the user input module, and the water sensor regarding at least one of the desired value of the parameter, the achievable value of the parameter, and the detected value of the parameter; wherein the water sensor is operable to detect the value of the parameter and to send a signal to the processor indicating the detected value of the parameter; and wherein the processor is operable to receive the signal from the water sensor indicating the detected value of the parameter.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754